Citation Nr: 0830229	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in August 2008 and testified regarding her appeal. A 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died of lung cancer due to tobacco abuse.

2.  The appellant's request to consider her claim of 
entitlement to service connection for cause of death based on 
tobacco usage was received after June 9, 1998.




CONCLUSION OF LAW

The appellant's current claim for service connection for 
cause of death due to lung cancer as a result of tobacco 
usage was filed after June 9, 1998, and is barred as a matter 
of law. 38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 38 CF.R. 
§ 3.300 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As regards the application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). In this case, 
however, the law, and not the evidence is dispositive. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal. Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, and not factual 
evidence, is dispositive). Accordingly, the Board finds that 
no further action is necessary, inasmuch as the VCAA is not 
for application in this case.



The Merits of the Claim

The appellant alleges that service connection for cause of 
death is warranted for lung cancer. The veteran died in 2001 
and his death certificate indicates the immediate cause of 
death was lung cancer due to tobacco abuse. The appellant 
maintains that her husband began smoking in service and was 
unable to stop smoking after service, which led to his 
subsequent illness and death. 

For claims based on the effects of tobacco products filed 
after June 9, 1998, disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco. 38 C.F.R. § 3.300 (2007). The appellant's claim was 
filed in January 2007, so she is barred from being eligible 
for benefits under the current application as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant's essential contention throughout this matter 
has been that it is unfair to deny her the benefit she seeks, 
while those filing prior to June 9, 1998 with similar claims 
have had the merits of the appeals adjudicated. 

However, the Board has carefully evaluated this matter, but 
it is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 





ORDER

Service connection for cause of death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


